


110 HR 1911 IH: To amend the Internal Revenue Code of 1986 to modify the

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1911
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Donnelly
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  credit for expenses for household and dependent care services necessary for
		  gainful employment.
	
	
		1.Short titleThis Act may be cited as the Tax
			 Relief for Working Caregivers Act of 2007.
		2.Modification of
			 credit for expenses for household and dependent care services necessary for
			 gainful employment
			(a)Increased
			 phaseout thresholdParagraph
			 (2) of section 21(a) of the Internal Revenue Code of 1986 (defining applicable
			 percentage) is amended by striking $15,000 and inserting
			 $75,000.
			(b)Credit allowed
			 for costs incurred To care for parents and grandparents who do not live with
			 the taxpayer
				(1)In
			 generalParagraph (1) of section 21(b) of the Internal Revenue
			 Code of 1986 (relating to qualifying individual) is amended by striking
			 or at the end of subparagraph (B), by striking the period at the
			 end of subparagraph (C) and inserting , or, and by adding at the
			 end the following new subparagraph:
					
						(D)a dependent of the taxpayer (as defined in
				section 152, determined without regard to subsections (b)(1), (b)(2), and
				(d)(1)(B)) who is the father or mother of the taxpayer (or an ancestor of such
				father or mother) and who is physically or mentally incapable of caring for
				himself or
				herself.
						.
				(2)Conforming
			 amendmentSection 21(b)(1)(B)
			 of such Code is amended by inserting (other than a dependent described
			 in subparagraph (D)) after and (d)(1)(B)).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			
